Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-17 are pending.  
Priority
Instant application 16732153, filed 12/31/2019claims benefit as follows:

    PNG
    media_image1.png
    68
    269
    media_image1.png
    Greyscale
.
The priority document is not in English.

Information Disclosure Statement
All references from the IDS received 02/08/2021,  08/28/2020 and 12/31/2019 have been considered unless marked with a strikethrough.
Restriction Election
In the response received 07/29/2022, Applicant elects Compound P39 and Group I claims 1-15.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-17 are withdrawn as not reading on an elected group.

    PNG
    media_image2.png
    155
    180
    media_image2.png
    Greyscale
.
According to Applicant compound P28 reads on claims 1-5, 10, and 14-15.
If the elected specie is not identified in the art then Examiner will expand his search.  The elected specie was not identified in the art.  A claim drawn to this specie would be allowable.
Examiner expanded his search to an alternative specie.  The expanded specie reads on claims 1, 4, 7, 9 and 15.  Claims 2-3, 5-6, 8, and 10-14 are withdrawn as not reading on the expanded specie.
Improper Markush
Claim Rejection – Improper Markush
Claims 1, 4, 7, 9, 15 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 

The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 

	In this case, the generic claim is drawn to a central Ar ring surrounded by 4 additional phenyl rings.  To each of the phenyl rings different electron donor and electron acceptor molecules can be attached.  The group Ar can be C6-C20 aryl or C5-C20 heteroaryl.  The issue is that there is no common structure/property based on aryl.  In the specification, all of the example include one of three central rings – a phenyl, a pyridine ring or a naphthalene ring.  Each of these 3 cores has a substantial feature or common use, however, the broad range of all possible aryl groups do not.  There are no examples of a C20 heteroaryl compound containing multiple nitrogen for example having a common property.  Further, the groups A1, A2 and D1, D2 have the potential to be larger or more of a core structure than the core as defined in instant claim 1.  For example, compound such as P28-P29, P31-P32 have attached groups that have a larger molecular weight than the core structure itself and diverse heterocycles.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejection – 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 allows for derivatives of carbazolyl groups, diphenylamino groups, acridinyl groups.  There is no structural guidance to say when a group is or is not a derivative.  For example, is ammonia a derivative of a diphenylamino group? Or is a monophenyl amino group a derivative.  The metes and bounds of the structure of what is an what is not a derivative have not been defined in the specification or in the claims such that one can determine the boundary of the claims.  Further, each of the electron donating and electron accepting groups do not link to structure.  For example, what are the structural limits of a “cyano-containing group”, “sulfone-based group”, etc.?  These groups should contain structure to determine the location of the sulfone, cyano, heterocycle, and carbonyl.  The dependent claims do not resolve all of these issues for a single claim.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-103087068 (“the ‘068 publication”, made of record on the IDS).
This rejection applies to the expanded specie.
The ‘068 publication teaches for example:

    PNG
    media_image3.png
    207
    265
    media_image3.png
    Greyscale
.
In this case, the compound contains two donor groups and two acceptor groups meeting the limitations of claim 1.  The amine donor and the heterocyclic containing acceptor.  See also compounds 13-16 for example and the genus.  With respect to claim 9, compound 14 contains triazines that are disubstituted.  With respect to claim 15, one would expect the compounds meeting the structural limitations to produce these levels otherwise there is  a written description issue that will need to be addressed in order to show possession of the sets that do and the sets that do not meet these limitations.
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622